DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The response submitted June 22, 2021, has been received.  The amendment of claim 1 is acknowledged.  Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2011/0134174 (“Seto”).
Claim 1
Seto discloses a liquid discharging head comprising: a nozzle plate having a first surface on which a nozzle for discharging a liquid is formed (nozzle plate 64A), and a second surface on a side opposite to the first surface (nozzle plate 62E), a chamber plate on which a first pressure chamber and a second pressure chamber are formed (chamber plate 62A with chambers 54A and 

Claim 2
Seto discloses the liquid discharging head according to claim 1, wherein the communication flow path is formed in a size larger than the nozzle in plan view (Fig. 3). 

Claim 3
Seto discloses the liquid discharging head according to claim 1, wherein the communication flow path is formed such that at least a part of the communication flow path overlaps the first pressure chamber and the second pressure chamber in plan view (Fig. 3).  

Claim 6
Seto discloses the liquid discharging head according to claim 1, wherein the first pressure chamber and the second pressure chamber are formed substantially in line symmetry with respect to a first virtual line in plan view, and the communication flow path is formed substantially in line symmetry with respect to the first virtual line in plan view (Fig. 3). 

Claim 7
Seto discloses the liquid discharging head according to claim 6, wherein the nozzle communicating with the first pressure chamber and the second pressure chamber is disposed so as to overlap the first virtual line in plan view (Fig. 3). 

Claim 8
Seto discloses the liquid discharging head according to claim 1, further comprising: an intermediate plate disposed between the nozzle plate and the chamber plate, wherein the intermediate plate has a first through-hole and a second through-hole penetrating the intermediate plate in a plan view direction (intermediate plate 62D), the first pressure chamber communicates with the communication flow path through the first through-hole, and the second pressure chamber communicates with the communication flow path through the second through-hole (Fig. 3, through holes 56A and 56B). 

Claim 9
Seto discloses the liquid discharging head according to claim 1, further comprising: a first reservoir and a second reservoir commonly communicating with the pressure chambers, wherein the first pressure chamber is coupled to the first reservoir, and the second pressure chamber is coupled to the second reservoir (Figs 1 and 3, reservoirs 21CMYK). 

Claim 10
Seto discloses the liquid discharging head according to claim 9, wherein the first reservoir is a supply reservoir that supplies the liquid to the communication flow path, and the  (Figs 1 and 3, structure disclosed, reservoirs 21CMYK and driving signals of elements 70A and 70B can be adjusted to recover flow).

Claim 11
Seto discloses a liquid discharging apparatus comprising: the liquid discharging head according to claim 10; and a mechanism for supplying the liquid to the first reservoir and recovering the liquid from the second reservoir (Figs 1 and 3, structure disclosed, reservoirs 21CMYK and driving signals of elements 70A and 70B can be adjusted to recover flow). 

Claim 12
Seto discloses a liquid discharging apparatus comprising: the liquid discharging head according to claim 1; and a mechanism for moving a medium that receives a liquid discharged from the liquid discharging head relative to the liquid discharging head (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2011/0134174 (“Seto”).
Claim 4
Seto discloses the liquid discharging head according to claim 1.
Seto discloses a depth of the communication flow path (Fig. 3, approximately equal) but does not appear to explicitly disclose wherein a depth dimension of the communication flow path is equal to or greater than a depth dimension of the nozzle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a depth dimension of the communication flow path is equal to or greater than a depth dimension of the nozzle, as it has been generally recognized that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.

Claim 5
Seto discloses the liquid discharging head according to claim 1.
Seto discloses a depth of the communication flow path (Fig. 3, approximately equal) but does not appear to explicitly disclose wherein a depth dimension of the communication flow path is twice a depth dimension of the nozzle or less. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a depth dimension of the communication flow path is equal to or greater than a depth dimension of the nozzle, as it has been generally recognized that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERICA S LIN/Primary Examiner, Art Unit 2853